The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This office action is response to communication of April 28, 2021. By Amendment of April 28, 2021 claims 1 and 8 were amended. Claim 2 was canceled. Therefore, claims 1, and 3 to 11 remain active in the application. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, and 3 to 11 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US Patent Publication 2018/0090090 A1) in view of Jang (US Patent Publication 2015/0317954 A1) and further in view of Kong et al. (US Patent Publication Application 2017/0213499 A1).
	In regard of claim 1, Feng et al. discloses a shift register, comprising: an input circuit, configured to provide a signal of a first reference signal terminal to a first node in response to a signal of an input signal terminal (See at least Figures 3-4 of Feng et al. illustrating a shift register comprising an input circuit (10) for a pull-up node PU (a first 
	However, the reference to Feng et al. does not specifically show a shift register comprising: a first control circuit, configured to control a signal of a second node in response to signals of the input signal terminal, a clock signal terminal and a second 
	In the same field of endeavor, Jang shows a shift register as shown at least in Figure 7 with the reset unit (2) and first control circuit (13) as discussed in paragraphs [0112-0119] of Jang et al. 
	Furthermore, the combination of Feng et al. and Jang does not specifically show the shift register further comprising a reset control circuit, configured to provide the signal of the second reference signal terminal to the first node and the output signal terminal respectively in response to a signal of a reset signal terminal.
	In the same field of endeavor, Kong et al. discloses a shift register with a reset control circuit (131) shown in Figure 5, wherein the second reference signal terminal (VSS) provides reference signal to the first node (Q) and the output signal terminal (Qout) respectively in response to a signal of a reset signal (RST1) as discussed in paragraphs [0052-0058] of Kong et al.
Therefore, it would be obvious for a person skilled in the art at the moment invention was filed to use a reset control circuit of Kong et al. with the reset circuit and first control circuit of Jang with the device of Feng et al. in order to provide a shift register capable of suppressing leakage current of a turned-off transistor to obtain a stable output.
	In regard of claim 3, Feng et al., Jang and Kong et al. further disclose the shift register according to claim 1, wherein the input circuit comprises a first switching transistor, and a gate of the first switching transistor is coupled to the input signal terminal, a first electrode of the first switching transistor is coupled to the first reference 
	In regard of claim 4, Feng et al., Jang and Kong et al. further disclose the shift register according to claim 1, wherein the output circuit comprises: a second switching transistor, a sixth switching transistor and a capacitor; a gate of the second switching transistor is coupled to the first node, a first electrode of the second switching transistor is coupled to the clock signal terminal, and a second electrode of the second switching transistor is coupled to the output signal terminal; a gate of the sixth switching transistor is coupled to the third node, a first electrode of the sixth switching transistor is coupled to the second reference signal terminal, and a second electrode of the sixth switching transistor is coupled to the output signal terminal; and the capacitor is coupled between the first node and the output signal terminal (See at least Figure 18, 19A, 19B of Jang illustrating an output circuit comprising a second and sixth switching transistors (Tx, Td) and capacitor (C) as discussed in paragraph [0142-0145] of Jang). 
	In regard of claim 5, Feng et al., Jang and Kong et al. further disclose the shift register according to claim 1, wherein the second control circuit comprises: a third switching transistor, a fourth switching transistor and a fifth switching transistor; a gate and a first electrode of the third switching transistor are coupled to the first control clock signal terminal respectively, and a second electrode of the third switching transistor is coupled to the third node; a gate and a first electrode of the fourth switching transistor are coupled to the second control clock signal terminal respectively, and a second 
 	In regard of claim 7, Feng et al., Jang and Kong et al. further disclose the shift register according to claim 1, wherein the first control circuit comprises: an eighth switching transistor, a ninth switching transistor and a tenth switching transistor; a gate and a first electrode of the eighth switching transistor are coupled to the second control clock signal terminal respectively, and a second electrode of the eighth switching transistor is coupled to the second node; a gate of the ninth switching transistor is coupled to the input signal terminal, a first electrode of the ninth switching transistor is coupled to a third reference signal terminal, and a second electrode of the ninth switching transistor is coupled to the second node; a gate of the tenth switching transistor is coupled to the clock signal terminal, a first electrode of the tenth switching transistor is coupled to the third reference signal terminal, and a second electrode of the tenth switching transistor is coupled to the second node; and a width-to-length ratio of the eighth switching transistor is smaller than that of the ninth switching transistor and that of the tenth switching transistor (See at least Figure 7 of Jang illustrating the first control circuit (13) comprising three switching transistors (Ta, Bb, Tc) as discussed in 
	In regard of claim 8, Feng et al., Jang and Kong et al. further disclose the shift register according to claim 1, wherein the reset control circuit comprises: an eleventh switching transistor and a twelfth switching transistor; a gate of the eleventh switching transistor is coupled to the reset signal terminal, a first electrode of the eleventh switching transistor is coupled to the second reference signal terminal, and a second electrode of the eleventh switching transistor is coupled to the first node; and a gate of the twelfth switching transistor is coupled to the reset signal terminal, a first electrode of the twelfth switching transistor is coupled to the second reference signal terminal, and a second electrode of the twelfth switching transistor is coupled to the output signal terminal (See at least Figure 3 of Feng et al. illustrating the reset control circuit with eleventh switching transistor (M10) coupled to the reset signal terminal (RESET) and twelfth switching transistor (M12) coupled to the second reference signal terminal (CLKB) with a first electrode of the eleventh switching transistor (M10) coupled to the first node (PU) and a gate of the twelfth switching transistor (M13) coupled to the reset signal terminal (RESET)). 
	In regard of claim 9, Feng et al., Jang and Kong et al.further disclose a gate drive circuit, comprising: a plurality of cascaded shift registers according to claim 1, wherein an input signal terminal of a first stage of shift register is coupled to a first frame trigger signal terminal; an input signal terminal of a second stage of shift register is 
	In regard of claim 10, Feng et al., Jang and Kong et al.further disclose a display device, comprising the gate drive circuit according to claim 9 (See at least paragraph [0109] of Feng et al. discussing a shift register being a part of the display device). 
	In regard of claim 11, Feng et al., Jang and Kong et al.further disclose a driving method for the shift register according to claim 1, further comprising: in a first phase: providing, by the input circuit, the signal of the first reference signal terminal to the first node in response to the signal of the input signal terminal; controlling, by the first control circuit, the signal of the second node in response to the signal of the input signal terminal; controlling, by the second control circuit, the signal of the third node in response to the signal of the first node; and providing, by the output circuit, the signal of the clock signal terminal to the output signal terminal in response to the signal of the first node; in a second phase: providing, by the output circuit, the signal of the clock signal terminal to the output signal terminal in response to the signal of the first node; controlling, by the first control circuit, the signal of the second node in response to the signal of the clock signal terminal; and controlling, by the second control circuit, the signal of the third node in response to the signal of the first node; and in a third phase: providing, by the output circuit, the signal of the clock signal terminal to the output signal terminal in response to the signal of the first node, and providing the signal of the .
Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US Patent Publication 2018/0090090 A1) in view of Jang (US Patent Publication 2015/0317954 A1) in view of Kong et al. (US Patent Publication Application 2017/0213499 A1) and further in view of Huang (US Patent Publication 2013/0265291 A1).
	In regard of claim 6, Feng et al. and Jang further disclose the shift register according to claim 1, wherein the reset circuit comprises a seventh switching transistor; and a gate of the seventh switching transistor is coupled to the second node, a first electrode of the seventh switching transistor is coupled to the second reference signal terminal, and a second electrode of the seventh switching transistor is coupled to the first node (See at least Figure 3 of Feng et al. illustrating the resent circuit (70) comprising a switching transistor (M11) ).
	However, the combination of Feng et al. and Jang does not show that a gate of the seventh switching transistor is coupled to the second node, a first electrode of the seventh switching transistor is coupled to the second reference signal terminal, and a second electrode of the seventh switching transistor is coupled to the first node. 
	In the same field of endeavor, Huang discloses a shift register shown at least in Figure 4, illustrating the reset circuit (T9) with a gate electrode connected to second node (N2) and a second electrode is coupled to the first terminal (N1) as also discussed in paragraphs [0028-0041]).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692